Citation Nr: 1824404	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1979 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

A claim for service connection for a psychiatric disability encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the issue on appeal broadly to encompass PTSD as well as any other diagnosed acquired psychiatric disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a September 2007 rating decision, the RO denied entitlement to service connection for a psychiatric disability.   The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2. The evidence received since the September 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for a psychiatric disability.

CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2. New and material evidence since the September 2007 rating decision has been received and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a September 2007 rating decision, the RO denied entitlement to service connection for a psychiatric disability.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

The evidence that has been received since the September 2007 rating decision include VA treatment records indicating that the Veteran may have PTSD and lay statements describing military sexual trauma.  

The Board finds that the additional evidence is new and material as it has not been previously considered by VA and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.  Therefore, reopening of the claim is warranted.  


ORDER

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.


REMAND

The Veteran has contended that his psychiatric disability, including PTSD, is related to his in-service sexual trauma.  Specifically, the Veteran has reported that while intoxicated, he was sexually assaulted by two or three men when he was stationed in Hawaii.  After the incident, he recalled that he drank heavily and became depressed.  He stated that he was processed out of the Navy within three months of the incident.

Service personnel records (SPRs) are silent for reports of in-service sexual trauma.  In July and November 1980, the Veteran received a Commanding Officer's Non-Judicial Punishment for unauthorized absences.  SPRs show that the Veteran acknowledged that his performance for the period of February 1, 1981 to August 10, 1981 was referred with derogatory contents.  In August 1981, the Veteran was formally processed for discharge after having performance which was noncontributory to unit readiness and mission accomplishment.

Service treatment records are silent for complaints of, or treatment for a psychiatric disability while the Veteran was in active service.  However, at the Veteran's April 1979 enlistment examination, the Veteran reported situational insomnia and anxiety.  Upon discharge in August 1981, he reported that he had been worried and nervous for the past few days over his impending discharge.

VA treatment records revealed treatment for a number of psychiatric disabilities, including adjustment disorder with mixed disturbance, recurrent major depressive disorder, dysthymic disorder, anxiety, and PTSD starting in 2007.  

The Veteran was afforded a VA PTSD examination in January 2015.  He was diagnosed with anxiety disorder not otherwise specified.  The examiner stated that the Veteran made an unsubstantiated allegation that his sexual assault occurred.  He determined that the Veteran did not meet the criteria for PTSD but rather another anxiety disorder that may or may not be related to the Veteran's "alleged unsubstantiated stressor."  However, as the Veteran's anxiety was noted on entrance, the examiner failed to state whether the Veteran's pre-existing anxiety  was permanently aggravated during his time in-service. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Therefore, a remand is necessary for a new VA examination. 

On remand, the Veteran will be afforded another opportunity to provide further evidence regarding his in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members. See 38 C.F.R. § 3.304 (f)(3); see also Gallegos v. Peake, 22 Vet. App. 329   (2008).

Accordingly, the case is REMANDED for the following action:

1) Contact the Veteran and request that he provide a more specific and detailed statement describing all of his alleged stressors, including witnessing fellow soldiers deaths and sexual assault. He should be informed that specific dates, locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors. 

 Also, notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

2) Then, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service, to include military sexual assault.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted. 

The examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of physical and/or sexual trauma. Specifically, the examiner should discuss the July and November 1980 service personnel records showing the Veteran received a Commanding Officer's Non-Judicial Punishment for unauthorized absences; that the Veteran acknowledged that his performance for the period of February 1, 1981 to August 10, 1981 was referred with derogatory contents; and the Veteran was formally processed for discharge after having performance which was noncontributory to unit readiness and mission accomplishment in August 1981.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.   

For each diagnosis identified other than PTSD and anxiety, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

For the diagnosis of anxiety, the examiner should state whether it is at least as likely as that the Veteran's pre-existing anxiety was permanently aggravated (i.e. increased in severity) during service.  If so, the examiner should state whether any increase/aggravation is due to the natural progression of the pre-existing anxiety. The examiner should comment on the April 1979 enlistment examination showing a diagnosis of anxiety and the August 1981 report at discharge where the Veteran reported that he had been worried and nervous for the past few days over his impending discharge.

If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


